REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach all the limitations recited in the claim and more specifically, a wearable apparatus, comprising: a plate including a mount that provides a first cable pathway and a second cable pathway, wherein the first cable pathway guides a first cable in a first direction and the second cable pathway guides a second cable in a second direction that is different from the first direction, and wherein the plate includes a first joint that is coupled to a first tension device for providing  an amount of tension to the first cable and includes a second joint that is coupled to a second tension device for providing a separate amount of tension to the second cable; and cable spools that include a first cable spool and a second cable spool, wherein the first cable spool retains the first cable and the second cable spool retains the second cable, and wherein, when the first cable and the second cable are connected to appendages of a user, each appendage receives a separately adjustable amount of tension.
Claims 4-7 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 8, none of the prior art either alone or in combination teach all the limitations recited in the claim and more specifically, a method for assembling a wearable apparatus, the method comprising: connecting a first cable spool and a second cable spool to a plate, wherein the plate includes a mount that provides a first cable pathway and a second cable pathway; directing a first cable from the first cable spool through the first cable pathway, and a second cable from the second cable spool through the second cable pathway, wherein the first cable pathway and the second cable pathway extend in different directions; and connecting a first tension apparatus to the first cable spool and a second tension apparatus to the second cable spool, wherein the first tension apparatus controls tension of the first cable, and the second tension apparatus separately controls tension of the second cable.
Claims 11-12 depend either directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable.

Regarding independent claim 13, none of the prior art either alone or in combination teach all the limitations recited in the claim and more specifically, a wearable apparatus, comprising: a first plate that includes joints and a mount that provides cable pathways, Page 5 of 11Patent Application No. 16/751,956Attorney Docket No. ZU786-20005Response to 09/07/2021 Office Actionwherein each joint extends in a different direction relative to each direction in which each cable pathway extends; cable spools that each rotate around a corresponding joint and provide cables that extend through the cable pathways, wherein a first cable of the cables extends through a first cable pathway of the cable pathways, and a second cable of the cables extends through a second cable pathway of the cable pathways, wherein the first cable pathway extends in a separate direction from the second cable pathway; and a second plate that is connected to the first plate and is non-coplanar relative to the first plate and the cable spools, wherein the joints and cables operate to provide separate amounts of cable tension to appendages of a user, when the user is wearing the first plate, the second plate, and the cables.
Claims 14, and 17-20 depend either directly or indirectly from claim 13 and are allowable for all the reasons claim 13 is allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784